 spondent's manufacturing is performed at one facilityrather than "various facilities." The motion was granted.General Counsel further moved to amend paragraph 4 ofthe complaint to reflect that since on or about November21, 1976. Leo Sweetman was the plant manager. This mo-tion was granted.Upon the entire record, including my observation of thewitnesses and their demeanor, and after due considerationof briefs. I make the following:FINDINGS OF FAC(TI. JURISDICTIONRespondent is a Delaware corporation engaged in themanufacture of plastic decorative items at a facility locatedat Grand Island, Nebraska. During the course and conductof its business operations within the State of Nebraska. Re-spondent annually purchases goods and materials valued atin excess of $50.000 directly from sources located outsidethe State of Nebraska.Respondent is an employer engaged in commerce withinthe meaning of Sections 2(2). (6k, and (7) of the Act.II. tIMt I ABOR ORGANIZAllONThe Union is now, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act,III. IiE AL F(;IiD UNFAIR LABOR PRACTICESA. The Issues1. Did Respondent insist to impasse that the Unionagree to a no-strike clause which expressly prohibitedstrikes over unfair labor practices?2. Was the no-strike clause which expressly waived theright to strike over unfair labor practices a nonmandatorysubject of bargaining which was unlawfully insisted upon,to impasse?B. The FactsGia, Inc. and Local 973, International ChemicalWorkers Union, AFL-CIO, CLC. Case 17- CA-7662 2September 21. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENFLL()AND TRITESDA[LEOn June 6, 1978. Administrative Law Judge BruceC. Nasdor issued the attached Decision in this pro-ceeding. Thereafter. the Charging Party filed excep-tions and a supporting brief, and Respondent filed abrief in answer to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be. and it hereby is, dismissedin its entirety.I The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect Standard DOr Wall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis tor reversing his findingsDECISIONSIAItMENT OF IHE CASEBRU( I C. NASIOR, Administrative Law Judge: This casewas heard at Grand Island. Nebraska on December 8.1977. The charge was filed by Local 973, InternationalChemical Workers Union, AFL-CIO, CLC (herein calledthe Union) on May 16. 1977. The complaint and notice ofhearing were issued on August 30, 1977. The complaintalleges that Gia, Inc. (hereinafter called Respondent or theCompany) violated Section 8(a)(1) and (5) of the NationalLabor Relations Act (hereinafter called the Act), by pro-posing and insisting to impasse that the Union waive theright to strike over the Respondent's unfair labor practices.At the hearing, counsel for the General Counsel moved toamend paragraph 2(a) of the complaint to reflect that Re-On July 26, 1976, the Board certified the Union as theexclusive representative of all employees in the followingunit:All production and maintenance employees at theGIA, Inc., plant located at 916 North Shady BendRoad. Grand Island, Nebraska 68801. but excludingoffice clerical employees, professional employees, truckdrivers, guards and supervisors as defined in the Act.The parties commenced bargaining on September 13,1976. They met for nine bargaining sessions between thatdate and April 5. 1977. the last and crucial meeting betweenthe parties when the negotiations broke off.The Respondent was represented in negotiations by KentJ. Vana, its attorney. Spero S. Soros, an International repre-sentative of the Union, represented the Union in these ne-gotiations.238 NLRB No. 42GIA. INC261 DLECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 13 and October 6. 1976, the parties dis-cussed the Union's total contract proposal. On October 27.1976, at the third bargaining session. Respondent's entirenoneconomic contract proposal was discussed. This pro-posal contained a no-strike provision which provided, interalia, that there should be no strikes or slowdowns for anypurpose, including "disputes contending that the Companyhas committed unfair labor practices"; that the Respondentmay seek binding and expedited ex parte arbitration of al-leged violations of this no-strike provision after an 8-houroral notice; and that a strike would bar the processing ofthe underlined grievance. 1 he parties worked from theCompany's noneconomic proposal which they character-ized as the tentative agreement copy. When the partiesreached agreement as regards certain clauses, they initialed,dated, and put the time in the margin of this tentativeagreement copy. At this third meeting, the parties reachedagreement on 30 items, as is reflected in the margin of theCompany's noneconomic proposals and the testimony.The next five bargaining sessions were held on October28, November 10, November 11. 1976, and February 23,and March 9, 1977.On November 10, 1976, Soros gave Vana the Union'ssecond no-strike provision.' According to the testimony ofSoros. Vana informed him that the clause did not affordVana the protection he was seeking.At the meeting of March 9, 1977. the parties began bydiscussing various open issues. Soros testified that he sub-mitted another strike stoppage and lockout clause, tellingVana that the Union could accept and live with it, and thatthe international Union would be a party to the contractwith this type of language. Soros testified that Vana re-sponded to him that "it would have to be the way it wasdrafted in his (Vana's) contract, or else we would have nocontract."Sometime in mid-March 1977, Soros called James Par-man, a mediator with the Federal Mediation and Concili-ation Service. He requested Parman's services for the nextmeeting, which was scheduled for April 5. 1977.At the third bargaining session on October 27. 1976, theUnion requested that its response to Respondent's proposalon the no-strike clause be held in abeyance. On October 28.the fourth bargaining session, the Union rejected Respon-dent's proposed no-strike clause, but as is clearly reflectedby Respondent's notes of that meeting, the Union indicatedthe clause might be accepted in trade for deleting the Inter-national Union as a party to the contract.At the March 9. 1977, bargaining session, Respondent'sno-strike clause was not specifically discussed. However,during the prior session which had occurred on February23, 1977, according to the testimony of Vana, Soros specif-ically and in great detail addressed himself to Respondent'sproposed clause, paragraph by paragraph. Certain sectionswere completely unacceptable to Soros unless changes weremade in other sections, and in some cases, according toVana's testimony and notes, Soros flatly refused to acceptother sections.Going into the ninth session of April 5. 1977. about 30items remained open, including all economic issues.r[he parties reached agreement on approximately 35 items during the firsteight bargaining sessionsSoros was accompanied at the last meeting on April 5 byBeverly Hardenbrook, president of the Local and MildredTryhba chief steward for the Union's Local. The Union'sversion of what transpired at this last meeting substantiallyagrees with Respondent's account.The parties met at approximately 4 p.m. in the RamadaInn, Grand Island, Nebraska. Mediator Parman was intro-duced, and he told the parties what the duties of his officewere: that he was there to try to effectuate a settlementbetween them. Soros advised the mediator where the partieswere apart, and thereafter. Parman asked company repre-sentatives to leave the room. At some point, Soros advisedParman that he would not accept Respondent's no-strikeclause, and Parman left the room and went to Respondent'slocation in the hallway. Approximately 20 minutes later,Parman returned to the meeting room where he was ad-vised by Soros that the Union would agree to accept thecontract as proposed by Respondent in its entirety. with theexception of the no-strike clause. Parman left the room andupon returning told Soros, according to Soros' testimony,that he could not give him an affirmative answer.According to the testimony of Vana, when Parman leftthe presence of the Union representatives and confrontedVana in the hallway, several items dealing with the negotia-tions generally were discussed. According to Vana, at onepoint Parman asked, "What if the Union would agree toeverything you have proposed except for the no-strikeclause'?" Vana responded that there were just too manyopen items including economic items: there were some pro-posals that were yet to be made which had not been madeand some written proposals which were to be revised, orwere in a state of revision. In view of this fact, according toVana, he told the mediator that there was no way he couldunderstand what that suggestion meant. The mediatoragreed that there were open items. Vana testified that themediator did not put this forth as a proposal but that Par-man was mediating.On cross-examination, Vana was asked his response toParman's statement. He testified that his response was "thatthere were too many open items for that to be discussed;that, for instance, we hadn't even begun discussing econom-ics and it would be impossible to respond. and so he (Par-man) said he thought so: that there were too many openitems."It is undisputed. based on the testimony of Soros, Vana.Hardenbrook, and Tryba, that the mediator returned to themeeting room and, at the "joint sessions," stated that therewere too many items at that stage for mediation to be help-ful. Hle discussed generally what the function of a mediatoris, and reiterated that he could do nothing for the parties;that they had to do it for themselves. According to unrefut-ed testimony. Soros. Vana, and the mediator agreed thatthe parties were at an impasse.Soros repeated throughout his testimony that on April 5he told the mediator he would accept Respondent's con-tract in its entirety without the no-strike, no-lockout clause.Regarding the other items, his response was, "The rest of itwas all negotiable stuff."Record evidence supports the fact that Respondent, dur-ing the course of these negotiations, made several changesin its no-strike clause, although they were not of any sub-stance, but rather were for purposes of clarification.262 responded affirmatively. He was then questioned on cross-examination as to whether or not it was a fact that he didnot have any notes of that meeting. His response was thathe did not have any notes of the meeting, but he has a datereflecting that the parties were supposed to meet on Octo-ber 28.As set forth earlier, Soros contended that Vana consis-tently took the position that Respondent's proposed no-strike clause must be accepted as is, or there would be nocontract. There is a direct conflict in the testimony, in thatVana testified that at no time did he ever state to Soros oran, union representative that the Company proposal mustbe accepted or no agreement between the parties could bereached. I resolve this conflict in favor of Vana based on thetotality of the evidence, his demeanor, and his testimony asechoed by his notes. I am not suggesting that Soros per-jured himself, but rather that the negotiations themselvesseem to have been fraught with some confusion and lack ofcommunication. I also find it noteworthy that none of theother witnesses called by the General Counsel corroboratedSoros' statement that Respondent insisted on the Union'sacceptance of the no-strike clause as is. Accordingly, I findand conclude that Respondent did not make acceptance of'the subject no-strike clause a condition precedent to reach-ing contractual agreement.Accordingly. I find that Respondent did not insist to im-passe that the Union agree not to strike over unfair laborpractices and include such a clause in the contract. In viewof m: resolution, with respect to the first issue. I find itunnecessary to reach the question of whether or not thesubject clause, as proposed by Respondent. was a nonman-datorN subject of bargaining which was unlawfully insistedupon to impasse.Accordingly. I am constrained to conclude that the Gen-eral Counsel has failed to support the 8(a)( 1 ) and (5) allega-tions and I shall recommend their dismissal.CON( ' t SIONS O() LA wI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The allegation of the complaint, that the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)( 1) and (5) of the Act, has not been supportedby substantial evidence.Upon the loregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER2It is ordered that the complaint be dismissed in its en-tirety.2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, Ihe findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposesThe evidence is uncontroverted that during the entiremeeting on April 5, when all the parties were present in thesame room, no one-including Soros. Tryba, Hardenbrook,Vana, or Parman. the mediator-mentioned or in any wavalluded to the proposal suggested by Soros to the mediator,out of the presence of Respondent's representative.In fact, there is no direct evidence that the mediator com-municated to the union representative that he carried theUnion's proposal to Respondent.Vana testified unequivocally that at no time did he everstate through Soros, or any other union representative, thatthe Company's no-strike proposal must be accepted or noagreement could be reached between the parties. AlthoughSoros took notes of the negotiations, they were not offeredinto evidence.C. A.nali'sis and ConclusionsThe evidence is clear that at the last negotiation session.which occurred on April 5, 1977. the Union made an at-tempt to offer to Respondent an acceptance of all noneco-nomic items which were contained in Respondent's pro-posal, in trade for withdrawal of Respondent's no-strikeclause. It appears that this offer was presented to the Fed-eral mediator. However, the uncontradicted evidence is thatthe Federal mediator never presented the offer as such toRespondent, nor did Respondent refuse said offer. Whatthe Federal mediator communicated to Respondent's repre-sentative privately was certainly not comprehended as anoffer by Respondent.The parties are in complete accord that the Union repre-sentative never attempted to present his offer directly toRespondent, nor did Respondent communicate any refusalof any offer directly to the charging party. It is clearly es-tablished in this record that there were no face-to-face ne-gotiations between the parties of any kind, in any way,shape or form, during this last session. In fact, the Union,Respondent, and the mediator acknowledged that therewere too many open items existing.Vana took notes of all of the negotiation sessions whichappear to be clear, accurate, and substantial. For example,the following are some of the items appearing in his notes ofthe last bargaining session. His notes reflect that the partiesreconvened at 6:05 a.m. The sentence appears in quotes:"Too many' items at this stage for mediation to be helpful."The initials JP, James Parman, the Federal mediator, ap-pear next to this comment, Near the end of these notes, thestatement appears that the mediator accepts the fact that hecan do nothing for the parties and that at 6:30 p.m. themeeting adjourned at the suggestion of the mediator. Va-na's notes were received into the record.Soros also kept notes of the bargaining session, accordingto his testimony, although they were not offered into evi-dence. Based on the testimony, it appears to me that hisnotes were either carelessly or perhaps inaccurately re-corded. For example, he was asked on cross-examinationwhether there was a meeting on October 28, and what hisnotes reflected. He responded that his notes reflected thatthe parties were supposed to meet on October 28. at 4 p.m.He was then questioned as to whether they actually met.His response was affirmative. He was then asked whetherhis notes indicate that there was in fact such a meeting. HeGIA. INC263